 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2325 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1300 Matamoros Street in Laredo, Texas, as the Laredo Veterans Post Office. 
 
 
1.Laredo Veterans Post Office 
(a)DesignationThe facility of the United States Postal Service located at 1300 Matamoros Street in Laredo, Texas, shall be known and designated as the Laredo Veterans Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Laredo Veterans Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
